112 F.3d 514
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Cynthia R. REED, also known as Chelle Reed, Appellant.
No. 96-4152.
United States Court of Appeals, Eighth Circuit.
Submitted April 16, 1997.Filed April 24, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Cynthia R. Reed pleaded guilty to conspiring to distribute and possess with intent to distribute methamphetamine.  Arguing that post-traumatic stress brought on by repeated childhood sexual assaults caused her to commit the instant offense, Reed moved for a downward departure from the Guidelines sentencing range under U.S. Sentencing Guidelines Manual § 5K2.13, p.s.  (diminished capacity).  After an evidentiary hearing, the district court1 denied Reed's motion, concluding that the evidence failed to establish that Reed's post-traumatic stress disorder resulted in a significantly reduced mental capacity which contributed to the commission of the offense.  The court sentenced Reed to 30 months' imprisonment, the minimum sentence in the applicable Guidelines range.  Reed appeals her sentence.


2
Because our reading of the record satisfies us that the district court was aware of its authority to depart downward under section 5K2.13, the court's exercise of its discretion not to depart is unreviewable.  See United States v. Jackson, 56 F.3d 959, 960-61 (8th Cir.1995).  Accordingly, the judgment is affirmed.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska